Citation Nr: 0603354	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected disability.  

2.  Entitlement to an increased rating for service-connected 
asthma, currently evaluated as 30 percent disabling.  

3.  Entitlement to a rating in excess of 10 percent prior to 
August 30, 2004 for service-connected human immunodeficiency 
virus (HIV) infection.

4.  Entitlement to a rating in excess of 30 percent as of 
August 30, 2004 for service-connected HIV infection. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran-appellant served on active duty from April 1986 
to September 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  In 
August 2002, the RO denied claims of entitlement to an 
increased rating for service-connected asthma, evaluated as 
30 percent disabling, and entitlement to a compensable rating 
for service-connected human immunodeficiency virus (HIV) 
infection, evaluated as 0 percent disabling.  The veteran 
appealed, and in April 2003, the RO increased the veteran's 
rating for his HIV infection to 10 percent.  In July 2005, 
the RO increased the veteran's rating for his HIV infection 
to 30 percent.  However, since these increases did not 
constitute a full grant of the benefit sought, the issue of 
an increased rating for HIV infection remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2005, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Traveling 
Veterans Law Judge.  However, in a statement received by the 
RO in October 2005, the veteran stated that he wished to 
withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2005).  Accordingly, the Board will proceed 
without further delay.  

The issue of entitlement to service connection for 
hypertension secondary to service-connected disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran's service-connected asthma is productive of 
shortness of breath, and is shown to require use of 
medications, but is not shown to be productive of FEV-1 is 40 
to 55 percent predicted; or FEV-1/FVC is 40 to 55 percent; or 
to require at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

2.  Prior to August 30, 2004, the veteran's service-connected 
HIV infection was manifested by use of approved medications, 
and weight of 265 pounds or greater, but not recurrent 
constitutional symptoms, intermittent diarrhea, and on 
approved medication, or; minimum rating with T4 cell count 
less than 200, or hairy cell leukoplakia, or oral 
candidiasis.

3.  As of August 30, 2004, the veteran's service-connected 
HIV infection is shown to have been manifested by a low 
platelet count, and the need for anti-retroviral therapy, but 
not refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or; minimum rating following 
development of AIDS-related opportunistic infection or 
neoplasm.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected asthma have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, 
Diagnostic Code (DC) 6602 (2005).

2.  Prior to August 30, 2004, the criteria for a rating in 
excess of 10 percent for service-connected HIV infection have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.88b, DC 6351 (2005).

3.  As of August 30, 2004, the criteria for a rating in 
excess of 30 percent for service-connected HIV infection have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.88b, DC 6351 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran asserts that increased ratings are warranted for 
his service-connected asthma and HIV infection.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A.  Asthma

In February 1995, the RO granted service connection for 
asthma, evaluated as 30 percent disabling.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  On January 3, 2001, the veteran filed 
a claim for an increased rating.  In August 2002, the RO 
denied the claim.  The veteran has appealed.  

The veteran's service-connected asthma is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6602.

Under DC 6602, a 30 percent rating is warranted for bronchial 
asthma where pulmonary function testing reveals that FEV-1 is 
56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; or 
there is daily inhalational or oral bronchodilator therapy, 
or inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted where pulmonary function testing reveals 
that FEV-1 is 40 to 55 percent predicted; or FEV-1/FVC is 40 
to 55 percent; or at least monthly visits to a physician for 
required care of exacerbations, or, intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

The relevant medical evidence in this case consists of VA 
outpatient treatment, examination and hospital reports, dated 
between 2001 and 2005.  The outpatient treatment reports show 
ongoing monitoring of the veteran's medication, which has 
included Montelukast, and that he had several asthma 
exacerbations between 2002 and 2004.  He has also used 
inhalers on a daily basis, to include inhaled steroids, (as 
opposed to corticosteroids), to include Albuterol and 
Flunisolide.  He has also used Prednisone on occasion; 
however, it appears that use of Prednisone was stopped after 
he was determined to be allergic.  See e.g. reports dated in 
March and April 2003.  His asthma was characterized as being 
under "marginal" control in March 2003, and as "well-
controlled," or under "good" control, in June and November 
of 2003, and March and June of 2004.  

A VA pulmonary function test (PFT), dated in April 2002, 
shows that the veteran's FEV-1 was 104 percent predicted, and 
FEV-1/FVC was 81 percent.  

A VA respiratory examination report, dated in April 2002, 
shows that the veteran complained of allergies, and shortness 
of breath two to three times per day.  He reported a history 
of hospitalizations once in 1999 and once in 2000, as well as 
emergent treatment in October 2001.  He reported symptomatic 
improvement with changes in his medication regime, with 
current experiencing of symptoms two to three times per week.  
Spirometry was noted to be within normal limits.  The 
impression noted reactive airway disease, use of a steroid 
inhaler, and other medications changes that greatly improved 
his symptomatology, which was at a baseline frequency of two 
to three times per week.   

A VA "HIV-related illness" examination report, dated in 
August 2003, shows that the veteran was noted to have very 
mild dyspnea only on exertion.  His spirometry was noted to 
be normal.  

The Board finds that the claim must be denied.  With regard 
to pulmonary function tests, the only PFT report of record is 
the April 2002 VA PFT, which does not show that the veteran 
had a FEV-1 value between 40 to 55 percent predicted, or that 
his FEV-1/FVC was between 40 to 55 percent.  With regard to 
the other criteria under DC 6602, the veteran has clearly 
required monitoring of his medication regime for control of 
his asthma symptomatology, and he has been treated for 
exacerbations on several occasions.  However, the evidence of 
record is insufficient to show that his asthma required least 
monthly visits to a physician for required care of 
exacerbations, or, that he required intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  As such, the Board finds that the overall 
disability picture does not more nearly approximate the 
criteria for a rating greater than 30 percent for chronic 
bronchial asthma.  38 C.F.R. § 4.7.  Accordingly, the 
criteria for a rating in excess of 30 percent have not been 
met, and the claim must be denied.

B.  HIV

In February 1995, the RO granted service connection for HIV, 
evaluated as 0 percent disabling (noncompensable).  There was 
no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c).  On January 3, 2001, he veteran filed 
a claim for a compensable rating.  In August 2002, the RO 
denied the claim.  The veteran appealed, and in April 2003, 
the RO increased his rating to 10 percent, with an effective 
date of January 3, 2001.  In July 2005, the RO increased his 
rating to 30 percent, with an effective date of August 30, 
2004.  Since these increases did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Given the foregoing, the issue may be stated as whether a 
rating in excess of 10 percent for HIV is warranted prior to 
August 30, 2004 and whether a rating in excess of 30 percent 
is warranted for HIV as of August 30, 2004.  

The Board notes that service connection is currently in 
effect for depression, asthma, urinary tract infection, and 
eczematous dermatitis.  

1.  Prior to August 30, 2004

The RO has evaluated the veteran's HIV as 10 percent 
disabling under 38 C.F.R. § 4.97, DC 6351.  Under DC 6351, a 
10 percent rating is warranted for an HIV-related illness 
following development of definite medical symptoms, T4 cell 
of 200 or more and less than 500, and on approved 
medications, or; with evidence of depression or memory loss 
with employment limitations.  A 30 percent evaluation is 
warranted for an HIV-related illness with recurrent 
constitutional symptoms, intermittent diarrhea, and on 
approved medication, or; minimum rating with T4 cell count 
less than 200, or Hairy Cell Leukoplakia, or Oral 
Candidiasis.  

Note (1) indicates that the term "approved medication" 
includes medication prescribed as part of a research protocol 
at an accredited medical institution.  Note (2) reflects that 
psychiatric or central nervous system manifestations, 
opportunistic infections, and neoplasms may be rated 
separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.

The relevant medical evidence in this case consists of VA 
outpatient treatment, and examination reports, dated between 
2001 and August 30, 2004.  The outpatient treatment reports 
show ongoing monitoring of the veteran's medication for 
control of his symptoms.  A history of CMV disease in 2000 
was noted, however, a May 2002 colonoscopy indicated that 
there was no evidence of CMV disease.  A March 2002 report 
notes a history of an over thirty-pound weight gain since 
November 2001.  Beginning in April 2003, he was treated for 
complaints of vomiting and diarrhea, and a possible 
recurrence of CMV colitis was suspected, but never confirmed.  
There was some evidence of mild, asymptomatic 
thrombocytopenia.  Between 2003 and August 2004, his weight 
was noted to range from 265 to 294 pounds.  Of particular 
note, an August 30, 2004 notes that he weighed 293.5 pounds.  
Reports, dated in March and June of 2004, note that there was 
no evidence of HIV/AIDS, and the June 2004 report states that 
the veteran's participation in HAART (highly active 
antiretroviral therapy) was deferred.  Laboratory results 
were noted to show a ABS (absolute) CD4 rate of 499 (June 
2001), 533 (December 2001), 628 (June 2002), 664 (December 
2002), 470 (June 2003), 556 (December 2003), and 477 (June 
2004).  

A VA "HIV-related illness" examination report, dated in May 
2002, shows that the veteran complained of recurrent diarrhea 
about once a week, accompanied by fatigue.  The report notes 
that he was to begin taking Loperamide for these symptoms.  
He also complained of a recurrent rash.  He denied 
significant weight loss, although he claimed a 40-pound 
weight loss since becoming more active.  He was noted not to 
be on retroviral therapy, with no specific suppressive 
therapy for opportunistic infections.  The examiner noted 
that his usual activities were not significantly limited as 
he was not working outside the home.  On examination, he was 
noted to be obese, at 287 pounds, with a three-pound weight 
loss since March 2002.  His absolute CD4 count was noted to 
have been 663 in March 2002, with the normal range listed as 
680 to 1,760.  The impression noted a history of 
cytomegalovirus, "an opportunistic life-threatening 
infection" in the summer of 1999, and that this, in 
conjunction with HIV positivity, establishes a diagnosis of 
AIDS.  The impression notes the following: the veteran was 
mostly affected by depression and a history of asthma, the 
cytomegalovirus was the only specific HIV-related illness the 
veteran has had since his original presentation in 1994; the 
veteran claims recurrent rashes, but the treatment used 
indicates a probable recurrent monilial infection; there were 
no neoplasms related to HIV; the most recent T cell count was 
663, and review of the C-file reveals a stable T-4 cell count 
in the 600 range and none below 500; neither hairy 
leukoplakia, nor oral candidiasis, was present; the veteran 
was not presently using HIV-related medications; there was no 
evidence of lymphadenopathy.  

A VA "HIV-related illness" examination report, dated in 
August 2003, shows that the veteran complained of loose 
stools about twice a week.  He stated that he had never taken 
antiviral medications.  He reported weight fluctuation and a 
20-pound net weight loss in the last six months.  A December 
2002 T-cell count of 664 was noted, with a recent count of 
469.5 (rounded up to 470, and previously noted).  The 
examiner noted that the veteran has not had any neoplasm, 
hairy cell leukoplakia has not been present, that oral 
candidiasis has not been a problem, and that there has not 
been any lymphadenopathy.  On examination, he was slightly 
obese.  Height was 6'4", and he weighed 274 pounds.  There 
was no palpable adenopathy.  The diagnoses were HIV syndrome, 
bronchial asthma, and genital intertrigo.  

The Board finds that the claim must be denied.  Prior to 
August 30, 2004, the evidence of record is insufficient to 
show that his HIV was productive of recurrent constitutional 
symptoms, intermittent diarrhea, and on approved medication, 
or; minimum rating with T4 cell count less than 200, or hairy 
cell leukoplakia, or oral candidiasis.  In this regard, both 
of the VA examination reports specifically indicate that he 
did not have hairy cell leukoplakia, or oral candidiasis.  In 
addition, during the applicable time period, his weight is 
shown to be 265 pounds or greater.  In summary, the veteran 
has never been shown to have a T4 cell count of less than 
200, hairy cell leukoplakia, or oral candidiasis.  As such, 
the Board finds that the overall disability picture does not 
more nearly approximate the criteria for a rating greater 
than 10 percent for HIV.  38 C.F.R. § 4.7.  Accordingly, the 
criteria for a rating in excess of 10 percent have not been 
met under DC 6351, and the claim must be denied.

2.  As of August 30, 2004

Under DC 6351, a 60 percent rating is warranted for an HIV-
related illness where there are refractory constitutional 
symptoms, diarrhea, and pathological weight loss, or; minimum 
rating following development of AIDS-related opportunistic 
infection or neoplasm.  

The Board initially notes that in July 2005, the RO increased 
the veteran's rating for HIV to 30 percent, with an effective 
date of August 30, 2004.  Citing findings in the May 2005 VA 
examination report, the RO stated that the veteran was shown 
to have recurrent constitutional symptoms.  The RO noted that 
he had been placed on HAART, and that he had displayed weight 
loss.  The RO stated that it had assigned an effective date 
of August 30, 2004 for the 30 percent rating, as this was 
"the date your claim was received."  

A review of the claims files shows that the veteran did, in 
fact, file certain claims on August 30, 2004.  However, as 
previously noted, this appeal comes from an August 2002 
rating decision.  Therefore, the RO's basis for the 
assignment of the effective date of August 30, 2004 was in 
error.  The Board finds that the veteran has not been 
prejudiced as a result of this error because, as noted in 
Part II.A., the criteria for a rating in excess of 10 percent 
are not shown to have been met at any time prior to August 
30, 2004.  

The relevant medical evidence in this case consists of VA 
outpatient treatment reports dated on or after August 30, 
2004 and 2005, and a May 2005 VA examination report.  The 
outpatient treatment reports include a September 2004 report 
which notes that there was no evidence of HIV/AIDS.  Reports, 
dated between January and May of 2005, note that the veteran 
had been placed on anti-retroviral therapy (HAART) due to low 
platelets (progressive thrombocytopenia), and that he was 
classified as having AIDS.  These reports indicate that his 
weight ranged between 285 and 288 pounds.  He was treated on 
several occasions for chronic bacterial prostatitis.  
Laboratory results, dated in February 2005, showed a CD4 rate 
of 464 (with normal range of 540-1235).  

A VA examination report, dated in May 2005, shows that the 
veteran complained of rashes that responded well to anti-
fungicidal medication.  The examiner noted a slow decrease in 
T-cell levels over the last several years.  On examination, 
he weighed 238 pounds.  The impressions noted AIDS with 
history of biopsy of proven CMV colitis, decreasing CD4 
counts, increasing HIV RNA and thrombocytopenia, bronchial 
asthma, history of chronic bacterial prostatitis that was 
"currently controlled."  The examiner stated that the 
veteran was entering a difficult period, and that with the 
onset of therapy he was experiencing significant fatigue and 
unexplained weight loss, with adjustment of activities.  

VA outpatient treatment reports, dated in August 2005, 
indicate that the veteran weighed 285 pounds, and that he 
complained of genitourinary symptoms.  He was noted to have a 
history of chronic UTI (urinary tract infection), and he 
denied having fever, chills and sweats, and he denied any 
other complaints.  The diagnoses included probable STD 
(sexually transmitted disease), and chronic 
urethritis/prostatitis.

The Board finds that the claim must be denied.  As of August 
30, 2004, the evidence of record is insufficient to show that 
his HIV was productive of refractory constitutional symptoms, 
diarrhea, and pathological weight loss, or; minimum rating 
following development of AIDS-related opportunistic infection 
or neoplasm.  In this regard, his complaints were primarily 
genitourinary in nature, and he is not shown to have 
refractory constitutional symptoms.  There is no evidence of 
AIDS-related opportunistic infection or neoplasm.  Although 
his weight was decreased upon VA examination in May 2005, his 
weight has remained between 283 and 285 pounds prior to, and 
after this report (he is most recently shown to weigh 285 
pounds (in August 2005)).  As such, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a rating greater than 30 percent for HIV.  
38 C.F.R. § 4.7.  Accordingly, the criteria for a rating in 
excess of 30 percent have not been met under DC 6351, and the 
claim must be denied.


II.  Conclusion

In reaching these decisions, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claims.  The Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in March 
2002, and May, July, and September of 2003, (hereinafter 
"VCAA notification letters") that informed him of the type 
of information and evidence necessary to support his claims.  
In addition, by virtue of the rating decisions on appeal,  
the statements of the case (SOCs), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain, and to 
complete authorizations (VA Form 21-4138 and/or 21-4142) for 
all evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the April 2003 and August 2005 SOCs.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notices in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded VA examinations covering the disorders on appeal.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  




ORDER

A rating in excess of 30 percent for service-connected asthma 
is denied.  

Prior to August 30, 2004, a rating in excess of 10 percent 
for service-connected human immunodeficiency virus (HIV) 
infection is denied.

As of  August 30, 2004, a rating in excess of 30 percent for 
service-connected HIV infection is denied. 


REMAND

The veteran asserts that he has hypertension secondary to 
service-connected disability.  Specifically, he argues that 
he has hypertension as the result of taking medications for 
his service-connected asthma and/or HIV.  See Veteran's 
claim, received in July 2003.  

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The post-service medical evidence consists of VA outpatient 
treatment, examination and hospital reports, dated between 
1994 and 2005.  The outpatient treatment reports show that 
the veteran's history included obesity, and that he received 
treatment for hypertension.  

A VA hypertension examination report, dated in October 2003, 
shows that the examiner noted that the veteran had used 
medications that included Prednisone, Montelukast and 
Claritin for control of his asthma symptoms.  He was also 
noted to be using, or to have used, Wellbutrin, Lisinopril, 
fexofenadine, ibuprofen (for pain), and Methylphenidate (for 
attention deficit disorder).  The examiner stated that the 
veteran's electrocardiogram (EKG) indicated that he had 
tachycardia.  He noted that Predinsone can produce 
hypertension, but that it had been six months since the 
veteran was treated and this effect should have resolved.  He 
stated the following: Methylphenidate and ibuprofen can 
produce hypertension; it was unlikely that Wellbutrin would 
cause it; and it was "unlikely but possible" that 
Montelukast could cause it "even at double dose"; Claritin 
and loratadine should not cause it.  The examiner stated that 
there were two possible conclusions: 1) the veteran possibly 
had latent benign hypertension that was aggravated by 
medication, or 2) even a normal person can have side effects 
of hypertension from medication.  The examiner commented on 
the veteran's tachycardia (which is not in issue), and 
concluded in relevant part, "[I]n the final analysis it 
might be said that it is deemed unlikely that benign 
essential hypertension, presuming that he does have it, would 
not likely be caused by medications."  

The wording of the foregoing medical opinion is unclear.  The 
Board therefore finds that remand is required for an 
additional medical opinion.

 Accordingly, the case is REMANDED for the following:

1.  Afford the veteran a VA cardiovascular 
examination.  The claims folder and a copy of 
this remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or she 
has reviewed the claims folder.  All tests 
deemed necessary by the examiner are to be 
performed.

Based upon the medical documentation on file, 
the examiner should express an opinion as to 
whether it is at least as likely as not that 
any current hypertension was (a) caused by or 
(b) aggravated by the veteran's service-
connected asthma or HIV, to include the use of 
medications taken for control of his symptoms.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached.

2.  Finally, readjudicate the veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and consideration of 
any additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remains adverse to the veteran, he 
and his representative should be furnished a 
supplemental statement of the case and afforded 
an appropriate period of time within which to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


